The questions of law presented by this appeal are identical with those considered in the case of Furness, Withy  Co. v.Blanchard Randall et al., ante p. 101. The only points of difference are, that three contracts, dated, respectively, September 21st, 23rd and October 4th, 1911, are here involved instead of one. The notice or "nomination" sent on December 2nd, designating the Amana as the vessel on which the shipments were to be carried, bore upon its face the approval of Fahey  Co. The pleadings, evidence and rulings were simply a repetition of those in the case of Gill  Fisher, and for the reasons there given the judgment appealed from will be reversed, and the cause remanded for a new trial.
Judgment reversed and cause remanded for a new trial,appellees to pay costs. *Page 111